Citation Nr: 1009261	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
initial disability ratings in excess of 10 percent each, for 
osteoarthritis of the left and right knees.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that his current osteoarthritis of the 
left and right knees warrants an initial disability rating 
higher than the 10 percent assigned, as his symptoms are 
severe in nature.  He also argues that his symptoms have 
gotten worse since his last VA examination in 2007, which was 
two years old.  See VA form 646, December 2009.  

VA outpatient treatment reports from March 2006, within a 
year prior to the Veteran's claim, to September 2007 reflect 
that the Veteran complained of symptoms of the left and right 
knee, including: continuous/ongoing knee pain, difficulty 
walking, extreme difficulty moving the legs due to pain and 
pain with walking.  During this period, the Veteran was on 
several medications, including Morphine, which was used the 
management of knee pain.  

In a September 2007 VA examination, the Veteran's reported 
that his symptoms of the bilateral knees included constant 
pain, more on the left than on the right, instability and 
giving way.  He stated that the only medication he has been 
on because of the pain was Morphine which he had stopped, 
however, he was on other medication for osteoarthritis.  The 
Veteran walked with a cane.  He reported that physicians 
wanted to replace his left knee due to severe osteoarthritis.  
The Veteran stated that he retired from catering due to pain 
in both knees.  A physical examination of range of motion of 
the right knee revealed flexion to 120 degrees and full 
extension.  A physical examination of range of motion of the 
left knee revealed flexion to 90 degrees and full extension 
to -5 degrees.  The medial and lateral ligaments, anterior 
and posterior ligaments and medial and lateral menisci were 
intact bilaterally.  There was patellar pain on pressing of 
both, more on the left than the right.  The examiner noted 
there was obvious grinding on the left and the right.  With 
repetitive movements, on the left knee flexion is reduced to 
70 degrees due to pain and instability.  The examiner 
diagnosed the Veteran with osteoarthritis of the right and 
left knee, more on the left than the right, with decreased 
range of motion and constant pain.

VA outpatient treatment reports from September 2007 to July 
2008 reflect that the Veteran was treated for bilateral knee 
symptoms including, severe bilateral knee pain, the inability 
to walk due to severe knee pain (also reported as the 
inability to walk even 200 feet), extreme difficulty arising 
from a chair, an unsteady gait which was exacerbated by knee 
pain and concomitant disuse syndrome, multiple falls due to 
knee pain despite the use of a cane and the inability to 
reach his feet due to severe pain in the knees and on 
bending.  X-rays from April 2008 revealed severe degenerative 
osteoarthritis of the bilateral knees.

VA medical records reveal that in August 2008, the Veteran 
was hospitalized for injuries resulting from a fall wherein 
he was treated at a nursing home for a period of time and 
received physical therapy at a rehabilitation hospital.  
Following this fall, VA outpatient treatment reports 
demonstrate the Veteran's left and right knee symptoms 
included the inability to walk and the Veteran could barely 
stand without assistance.  These records also reflect that 
the Veteran was wheelchair bound due to his fall injures and 
could not reach his feet due to severe pain in the knees on 
bending.  A January 2009 report noted that the Veteran 
sustained a severe fall down a stair in August 2008, which 
was thought to have been probably precipitated by his 
service-connected injury of bilateral arthritis of the knees.  
At this time, the VA physician found that the Veteran's 
mobility was severely limited by this injury which had 
compounded his service-connected arthritis. 

The Board opines that further findings relating to the 
Veteran's left and right knee osteoarthritis are needed to 
evaluate the current severity of this disability.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009).  As the Veteran 
was last examined at the VA in September 2007, approximately 
two ago, the Veteran's statements indicating a worsening of 
symptoms and the medical evidence of a fall in August 2008 
with resulting severe limitation, including having been 
wheelchair bound, the Board finds that a current VA 
examination is necessary to adequately evaluate the claim.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for VA orthopedic examination to determine 
the current severity of his service-
connected osteoarthritis of the left and 
right knees.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a copy of this 
remand.  All tests deemed necessary should 
be conducted.  The examiner should provide 
a diagnosis of any knee disorders found.  
The examiner is asked to comment on the 
current left and right knee 
symptomatology.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



